Title: To Thomas Jefferson from James McPherson and Isaac Zane, 22 October 1804
From: McPherson, James, and Isaac Zane
To: Jefferson, Thomas


               
                  
                     Worthy Sir
                  
                  Mad River October 22d 1804
               
               As an Additional Information to Your Exelency act of the Revd. Mr. Woods Address: Assure you that a more Favorable time has never Appeared for the Civilization of the Indian Tribes than the present. in this Quarter of the World, from Some Cause they are Universally Alarmed, and fear that the Great Spirit is going to Destroy them from the face of the Earth for their wickedness. & have had a General meeting to offer a kind of Sacrifice in Order to Appease Gods Displeasure. & are apparently in great distress. But poor Creatures, they want Instruction, and Some one to Guide them, for their Superstitions are Strong, and great Ignorance is their Guide. Your Excellency may Rest Assured, the Motives from which we Write are pure & the Information we give True. As we have been a long time Acquainted with the poor Savages, And have our present Information from their own mouths, And we discover a great alteration in their Conduct. we hope therefore that Divine Wisdom may so order that Something may be done for their Benefit and the General good of our Country. Excuse our freedom & accept the best wishes
               of Your Excellencys Most Obedient Hume Servants
               
                  
                     James Mcpherson
                  
                  
                     Isaac  Zane
                  
               
            